Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2016

                                      No. 04-15-00820-CV

           IN THE ESTATE OF STEPHEN EVERETT KOONTZ, DECEASED,

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000048
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s brief was due on April 15, 20126. See TEX. R. APP. P. 38.6(a). On April 14,
2016, Appellant filed an unopposed first motion for a thirty-two day extension of time to file his
brief until May 16, 2016.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 16, 2016.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court